DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office action is in reply to the communications filed on 25 August 2021.
Claims 1, 7 and 13 have been amended.
Claims 5-6, 11-12, 17 and 18 have been canceled.
Claims 1-4, 7-10, and 13-16 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2014/0372358 A1, hereinafter “Zhou”) in view of Carthcart et al (US 2013/0212173 A1, hereinafter “Carthcart”) in view of Konkol et al (US 2011/0184814 A1) in view of Padmanabhan et al (US 20130117692 A1, hereinafter “Padmanabhan”).
Claims 1, 7 and 13: Zhou discloses a method updating a user social network profile of a user based on activities posted by other users in a same social network comprising the steps of (see at least P[0006]), a computer program product for updating a user social network profile of a user based on relevant activities posted by other users in a same social network by a computer comprising at least one processor, one or more memories, one or more computer readable storage media, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer to perform a method comprising, a computer system for updating a user social network profile of a user based on relevant activities posted by other user in a same social network comprising a computer  comprising at least one processor, one or more memories, one or more computer readable storage media having program instructions executable by the computer to perform the program instructions comprising (see at least P[0062]: Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer 
a computer collecting profile information from the user for the user social network profile comprising at least an image of the user (see at least P[0026]: The user profile information stored in user profile store 235 describes the users of the social networking system including image tagged with identification information of the user); 
the computer determining social network friends of the user by determining which social network friends have a high social correlation with the user (see P[0054]: The subset of the connections of the user can be selected based on closeness of the connection based on frequency of interaction);
the computer determining information from the social network posts by the social network friends of the user for inclusion in the user social network profile (see P[0032-0033]: The location inference module 135 uses locations of the connections of a user along with other information to infer location of a user. The location inference module 135 may infer location of a user based on a subset of the connections of the user that interact frequently with the user. Interactions between users and their connection include exchanges of messages, wall posts, comments made on photos or videos, recommendations made to other users, and the like. Users that have not interacted with the user for a long time can be excluded since there is a possibility that they are old connections of the user and the user may have moved to a different location. The locations of the subset of the connections of the user are analyzed to determine the number of connections at each location. The location of the user is inferred as the location with the highest number of connections of the user that frequently interact with the user);
Zhou does not expressly disclose the following limitations but Carthcart teaches wherein the high social correlation between the user and the social network friends of the user is determined by the computer comparing the user social network profile of the user to user profiles of friends to determine a number of friends the user has in common with each of the friends and if the number of friends in common is greater than a threshold; (see P[0018]: the relationship ranking module 106 may be used to alter the prediction model for suggesting relationship modifications, giving more or less weight to a specific attribute or behavior of a user, such as a ratio of common friends in relation to the number of friends accumulated by the target user, a ratio of common friends in relation to the number of friends accumulated by the source user).
Zhou and Carthcart teach in the social networking arts for purposes developing social profiles.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the determination level of social connection as taught by Carthcart in the system of Zhou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Zhou and Carthcart do not explicitly disclose the following limitations but Konkol in the same field of endeavor teaches, the computer collecting social network posts by the social network friends of the user containing images; the computer determining information from the identified images within the social network posts by the social network friends of the user for inclusion in the user social network profile; the computer generating a combined user profile with the profile information collected from the user and information from the identified images within the social network posts by the social network friends which were identified as containing the user; and the computer updating the user social network profile with the combined user profile (see P[0066]: Tagging friends will result in the image being added to the tagged person's Facebook.TM. profile, under the section "View Photos of Me". As used here, "tagging" friends is similar to tagging item(s) in that the secondary advertiser points to the person and indicates which of their Facebook.TM. friends correspond to the pointed-to person).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhou and Carthcart with the method and system of the computer collecting social network posts by the social network friends of the user containing images; the computer determining information from the identified images within the social network posts by the social network friends of the user for inclusion in the user social network profile; the computer generating a combined user profile with the profile information collected from the user and information from the identified images within the social network posts by the social network friends which were identified as containing the user; and the computer updating the user social network profile with the combined user profile as taught by Konkol in order to gain the commonly understood benefits of such adaptation, such as easy access to images of the user and simplified operation. All this would be accomplished with no unpredictable results. 
Zhou, Carthcart and Konkol do not expressly disclose, the computer identifying images within the social network posts by the social network friends of the user through facial image recognition which have images containing the user based on the image of the user in the user social network profile but Padmanabhan teaches identifying images within the social network posts by the social network friends of the user through facial image recognition which have images containing the user based on the image of the user in the user social network profile (see P[0114]: For example, using publicly available APIs from social networking websites, a user's or friend's social network account can be accessed and information associated with the user's or friend's account used to help perform facial recognition. For example, tagged photos in one or more photo albums stored as part of the user's account can be used as reference images for the facial recognition process, or a user's profile photo can be used as a reference image for the facial recognition process).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Zhou, Carthcart and Konkol with the method and system of identifying images within the social network posts by the social network friends of the user through facial image recognition which have images containing the user based on the image of the user in the user social network profile as taught by Padmanabhan because it would aid in identifying the person in the photo (Padmanabhan, [0142]).
Claims 2, 8 and 14: Zhou, Carthcart, Konkol and Padmanabhan discloses the claimed invention as applied to claims 1, 7 and 14 above. Zhou further teaches wherein the profile information from the user includes at least information regarding the user selected from the group consisting of the user's age, user's gender, user's education, user's residence city, user's occupation, user's work experience, and user's favorite music and books and brands (see at least P[0014]).  
Claims 3, 9 and 15: Zhou, Carthcart, Konkol and Padmanabhan discloses the claimed invention as applied to claims 1, 7 and 14 above. Zhou further teaches wherein profile information collected from the user further includes information derived from posts by the user to the social network (see at least P[0034]: Some client devices are equipped with global positioning systems (GPS) and the location of the client device as provided by GPS may be available to the social networking system. the user executes a check-in command via a mobile device to indicate the user's presence in a location).
Claims 4, 10 and 16: Zhou, Carthcart, Konkol and Padmanabhan discloses the claimed invention as applied to claims 3, 9 and 15 above. Zhou further teaches   wherein information determined from posts by the user to the social network is selected from the group consisting of locations the user has checked in from, hobbies the user engages in, groups the user belongs to, web pages the user frequents, and posts by others which the user has provided a reaction to (See at least P[0033-0034]).  
Response to Arguments
Applicant’s arguments with respect to the 103 rejection of claims 1-5, 7-11 and 13-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629 
                                                                                                                                                                                                       /GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629